DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notes
It should be noted that this application has been transferred to another Examiner.
Claim Objections
Claims 5, 7 and 8 are objected to because of the following informalities:  	Regarding claim 5, the limitation “wherein the riser of the at least one: one of the risers connected to the one down pipe comprises an inlet for gassing with the gassing device, and the down pipe of the at least: one of the risers connected to the one down pipe comprises a further inlet for gassing with the gassing device” should read ““wherein the riser of the at least Regarding claim 7, the limitation “wherein in an operating state, at least one of agitation or flow of the liquid culture medium is substantially caused by the gas bubbles rising in the liquid culture medium” should read “wherein in an operating state of the photobioreactor, at least one of agitation or flow of the liquid culture medium is substantially caused by the gas bubbles rising in the liquid culture medium”.Regarding claim 8, the limitation “wherein, in an operating state, the liquid culture medium meanderingly flows through the plurality of risers and down pipes” should read “wherein, in an operating state of the photobioreactor, the liquid culture medium meanderingly flows through the plurality of risers and down pipes.“ 	Regarding claim 8, the limitation “wherein the liquid culture medium in the riser of the at least one: one of the risers connected to the one down pipe is gassed stronger than in the down pipe of the at least: one of the risers connected to the one down pipe” should read “wherein the liquid culture medium in the riser of the at least 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 	Such claim limitation(s) is/are:  	"gassing device" in claims 1 and 5; “guiding device” in claim 1; and “maintenance device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	“Gassing device” is taken to be comprised of two inlets, one inlet provided for the riser connected to the down pipe by the connecting piece, and a further inlet provided for the down pipe connected to the riser by the connecting piece (Instant Specification: Page 6, lines 38-40; Page 7, lines 1-2).
	“Guiding device” is taken to be a guide rail, a guide wire, or a bar with positioning marks which can be read by the maintenance device, or in particular, a magnetic device attached on the outside of the manifold (Instant Specification: Page 6, lines 7-16).
	“Maintenance device” is taken to be a device that can free, clean or keep clean, the inner surface of the manifold of any dried residues with the aid of spray nozzles, brushes, and/or wiper blades (Instant Specification: Page 6, lines 7-16).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 3 and 7 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 5 recites the limitation “wherein the riser of the at least one: one of the risers connected to the one down pipe comprises an inlet for gassing with the gassing device, and the down pipe of the at least: one of the risers connected to the one down pipe comprises a further inlet for gassing with the gassing device.” However, independent claim 1 on which claim 5 depends from requires a connecting piece that is configured to connect at least one of the risers to on the down pipes. Thus, it is not clear if the “connection between one of the risers and one of the down pipes” is a required structure of the photobioreactors, or if the claims only require that one of the risers and one of the down pipes can be connected to one another by a connecting piece. The rejection can be overcome by positively reciting that “at least one of the risers and one of the down pipes are connected to each other by a connecting device”. Further . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cathcart (previously cited, US 2011/0027875 A1) in view of Muller-Feuga (US 2012/0021498) and Goh et al (WO 2015/102529 A1) (hereinafter “Goh”).
Regarding claim 1, Cathcart teaches a photobioreactor for the cultivation of phototrophic microorganisms (Abstract), comprising:  	at least one reactor element (Fig. 2; Paragraph [0030]: shows two rows of eight columns each, with each row representing one reactor element) that comprises:  	a plurality of risers (1) and down pipes (3) for a liquid culture medium containing the phototrophic microorganisms (Fig. 1; Paragraph [0029]);  	a manifold (28, incorrectly labeled in Fig. 1 as RC 25) configured so that each of the plurality of risers (1) and down pipes (3)is connected in a liquid-permeable manner at an upper end of each of the plurality of raisers and down pipes to the manifold (28) (Fig. 1; Paragraph [0032]); and  	a connecting piece (lower U-couples) configured to connect at least one of the risers (1) to one of the down pipes (3) in a liquid-permeable manner (Fig. 1; Paragraph [0029]);  	a gassing device (5, 21) for introducing gas into a riser of the plurality of risers (1) and down pipes (3),  	wherein in an operating state in the manifold (28), the manifold (28) contains the liquid culture medium and a gas space for receiving gas bubbles rising from the liquid culture medium, wherein an interface is formed in the manifold (28) between the liquid culture medium and the gas space (Fig. 1; Paragraph [0032]; the manifold of Cathcart is 
Regarding claim 2, modified Cathcart further teaches wherein the at least one reactor element comprises at least a first and second reactor element (Fig. 2; Paragraph [0030]: shows two rows of eight columns each, with each row representing one reactor element) and wherein a down pipe (3) of the first reactor element and a riser (1) of the second reactor element are connected to each other in a liquid-permeable manner by a further connecting piece (Fig. 2; Paragraph [0030]).
Regarding claim 5, modified Cathcart further teaches wherein the riser (1) of the at least one of the risers connected to the one down pipe (3) comprises an inlet (5) for gassing with the gassing device, and the down pipe (3) of the at least one of the risers (1) connected to the one down pipe (3) comprises a further inlet (5) for gassing with the gassing device (Fig. 1; Paragraph [0031]).
Regarding claim 6, modified Cathcart further teaches wherein at least one of the inlet and the further inlet for gassing is arranged in the connecting piece (Fig. 1; Paragraph [0031]).
Regarding claim 7, modified Cathcart further teaches wherein in an operating state, at least one of agitation or flow of the liquid culture medium is substantially caused by the gas bubbles rising in the liquid culture medium (Abstract). Furthermore, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claim 8, modified Cathcart further teaches wherein in an operating state of the photobioreactor, the liquid culture medium meanderingly flows through the plurality of risers (1) and down pipes (2), and wherein the liquid culture medium in the  See MPEP § 2115.
Regarding claim 10, modified Cathcart teaches a method for cultivating phototrophic microorganisms in the photobioreactor as previously described, the method comprising:  	exposing the photobioreactor to light (Paragraph [0044]). 
Claims 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cathcart (previously cited, US 2011/0027875 A1) in view of Muller-Feuga (US 2012/0021498), Goh et al (WO 2015/102529 A1) (hereinafter “Goh”) and Hitzman (US 5,001,066).
Regarding claims 9 and 12, Cathcart teaches a method for cultivating phototrophic microorganism in a photobioreactor that includes:  	at least one reactor element (Fig. 2; Paragraph [0030]: shows two rows of eight columns each, with each row representing one reactor element) having a plurality of risers (1) and down pipes (3) for a liquid culture medium containing the microorganisms,  	a manifold (28) configured so that each of the plurality of risers (1) and down pipes (3) is connected in a liquid-permeable manner at its upper end to the manifold (28);arguendo that in Cathcart fails to disclose wherein an interface is formed between the liquid culture medium in the manifold and a gas space in the manifold that receives gas bubbles rising from the liquid culture medium.  	Hitzman discloses a system comprising a plurality of vertically disposed reaction tubes (FIG. 3: tubes 82; col. 3, ll. 65 to col. 4, ll. 6) and a manifold configured to form an interface between a liquid culture medium in the manifold and a gas space in the 
Regarding claim 11, modified Cathcart further teaches the step of flowing the liquid culture medium to meander through the plurality of risers (1) and down pipes (3) (Fig. 1; Abstract). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cathcart in view of Muller-Feuga and Goh as applied to claim 1 above, and further in view of Fiorentino (previously cited, US 2014/0242681 A1).
Regarding claim 3, modified Cathcart teaches the photobioreactor as previously described, but fails to teach an embodiment wherein at least one of the plurality of rises and down pipes or the manifold are made substantially of glass. Fiorentino, however, teaches a photobioreactor system including a single tube loop (Abstract), wherein the tubes (110) are made substantially of glass (Paragraph [0028]).
 	It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the material of the riser and down pipes of modified In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).   
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cathcart in view of Muller-Feuga and Goh as applied to claim 12 above, and further in view of Van de Ven (previously cited, WO 2009/051478 A2).
Regarding claim 13, Cathcart teaches the method as previously described, but fails to explicitly teach that the photobioreactor is cleaned at pre-settable time intervals. Van de Ven, however, teaches a photobioreactor with a cleaning system (Abstract), wherein the interior of the photobioreactor is cleaned at certain intervals, usually once every 1-2 weeks (Page 10, lines 2-7).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of modified Cathcart to include the cleaning intervals described by Van de Ven in order to ensure the photobioreactor is consistently operating at its highest possible efficiency (Van de Ven: page 10, lines 2-7).  				     Response to Arguments
Applicant’s amendments have overcome the objection to the claim(s) from the previous Office Action.
Applicant’s amendments have overcome the 112(b) rejection(s) from the previous Office Action.
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot in view of the new ground of rejection as set forth above. Muller-Feuga is relied upon for disclosing a cleaning device configured to clean pipes of the photobioreactor. Goh is relied upon for disclosing the advantages of employing cleaning devices with photobioreactors. 
Applicant contends that Cathcart states that its structure already achieves the goal of cleaning. In particular, Applicant argues that Cathcart does not suggest that further improvement is desired, nor that another feature should be added to further improve the cleaning. See page 10 of the Remarks filed on 08/24/2021.
In response, as discussed in the rejection, employing cleaning device that clean the inner surface of the photobioreactor without the need to dismantle the photobioreactor reduces downtime of the photobioreactor. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799